Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”) is made by and
between Syntroleum Corporation (“Syntroleum”), Tyson Foods, Inc. (“Tyson”), and
Dynamic Fuels, LLC (“DF”) (collectively the “Parties”) as of June 27, 2012 (the
“Effective Date”)

Recitals

WHEREAS, Syntroleum and Tyson are parties to that certain Limited Liability
Company Agreement of Dynamic Fuels, LLC dated June 22, 2007 (the “LLC
Agreement”) and as such are equal owners in DF which in turn operates a biofuels
refinery in Geismar, Louisiana (the “Geismar Plant”);

WHEREAS, DF and Syntroleum are parties to that certain Master License Agreement
dated June 22, 2007 (the “Master License”) in which Syntroleum agreed to execute
a Site License in substantially the same form as Exhibit B to the Master License
(the “Site License”);

WHEREAS, DF and Tyson are parties to that certain Sales Agreement dated June 22,
2007 under which Tyson agreed to sell and DF agreed to buy Bio-feedstocks for
the Geismar Plant (the “Sales Agreement”);

WHEREAS, Tyson and Syntroleum are parties to that certain Warrant Agreement
dated June 22, 2007 (the “Warrant Agreement”) under which Syntroleum agreed to
issue certain warrants to Tyson to purchase in various installments a certain
number of shares of Syntroleum’s common stock upon terms and conditions set
forth in that agreement;

WHEREAS, both Tyson and Syntroleum have billed DF for hourly services and
expenses in connection with those two certain Service Agreements entered into on
June 22, 2007 by DF with Tyson and with Syntroleum (collectively the “Service
Agreements”);

WHEREAS, Tyson has sought payment from DF of Sourcing Fees in connection with
the Sales Agreement and for reimbursement of letter of credit fees and interest
rate swap payments (“LC and Interest Fees”) made by Tyson in connection with it
guarantee of certain financial obligations of DF;

WHEREAS, Syntroleum has sought payment from DF of Running Royalty Fees in
connection with the Site License (“Running Royalty Fees”);

WHEREAS, various issues have arisen and been discussed among the Parties
relating to their respective rights and obligations related to or arising out of
the Master License, the Site License, the Sales Agreement and the Service
Agreements;

WHEREAS, the Parties wish to resolve any and all such issues related to or
arising out of the Master License, the Site License, the Sales Agreement and
Service Agreements as of the Effective Date of this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Parties agree as follows:

COVENANTS, TERMS AND CONDITIONS

1. Definitions. All terms not specifically defined in this Agreement shall be
given their ordinary and customary meaning unless such terms are specifically
defined in the LLC Agreement, Master License, Site License, Sales Agreement,
Services Agreements or Warrant Agreement in which case such terms shall have the
meaning ascribed in those specifically referenced agreements.

2. Consideration For Releases and Additional Agreements. In consideration of the
mutual promises, covenants and releases set forth hereinafter, the Parties agree
as follows:

 

  a. Master License and Site License. The Process Guarantee and Performance Test
requirements set forth in the Master License and Site License and the Parties’
rights and obligations under such provisions are waived and deemed unnecessary.
Contemporaneous with the execution of this Agreement, Syntroleum and DF will
enter into the revised and finalized version of the Site License attached as
Exhibit 1 to this Agreement.

 

  b. Sales Agreement. Tyson shall receive an additional Sourcing Fee equal to
$.01 per pound from DF in accordance with terms and conditions of the Amendment
to the Sales Agreement attached as Exhibit 2 to this Agreement which Amendment
shall be executed by Tyson and DF contemporaneous with the execution of this
Agreement.

 

  c. Outstanding Invoices. The Parties agree that all disputes relating to all
invoices which have been or could have been submitted to DF by either Tyson or
Syntroleum as of May 31, 2012 for Sourcing Fees, Running Royalty Fees, LC or
Interest Fees or hourly services and expenses under the Service Agreements shall
be fully satisfied by equal payments by DF to Tyson and Syntroleum in the amount
of $6,597,128 with such obligations converted into additional contributions
under each of the Party’s contribution accounts. Any amounts previously claimed
by either Tyson or Syntroleum for Sourcing Fees, Running Royalty Fees, LC or
Interest Fees or hourly services and expenses under the Service Agreements prior
to June 1, 2012 are hereby waived, withdrawn and released.

 

  d. Syntroleum Technical Services. Syntroleum will provide DF, at no cost to
DF, P&ID drawings for the Geismar Plant following the completion of the redesign
and modification of the pre-treatment system and processes. The P&ID drawings
shall be provided as soon as reasonably practical but in no event later than
July 31, 2012. Following the Effective Date of this Agreement, Syntroleum will
also provide free of charge to DF 2,000 man hours of Technical Services beyond
the P&ID work described herein.

 

2



--------------------------------------------------------------------------------

  e. Warrant Vesting. Syntroleum agrees that the Warrants issued to Tyson to
purchase 4,250,000 Shares pursuant to Schedule 1 of the Warrant Agreement shall
vest on the Effective Date of this Agreement and be exercisable by Tyson in
accordance with the terms of the Warrant Agreement.

3. Releases.

a. Tyson Release. In consideration of the foregoing, the sufficiency of which is
hereby acknowledged, and for other good and valuable consideration as set forth
in this Agreement, Tyson on behalf of itself and each of its parents,
shareholders, subsidiaries, affiliates, predecessors, successors, and assigns,
or any other person who may claim an interest in the matters released hereby,
and on behalf of each of their respective current and former officers,
directors, managers, members, employees, agents and other representatives
including their attorneys (collectively, the “Tyson Releasors”) hereby agrees to
release, acquit, and forever discharge DF and Syntroleum, and anyone in privity
with either of them, and their respective agents, servants, successors, heirs,
assigns, employees, and all other persons, firms, corporations, subsidiaries,
affiliates, associations or partnerships (“Released Entities”) of and from any
and all demands, causes of action or liabilities related to or arising out of
the Master License, the Site License (including, without limitation, a Process
Guarantee or Performance Test), the Sales Agreement or the Service Agreements
which were known, or should have been known, and could have been asserted as of
May 31, 2012 in any legal or equitable proceedings or forum of any kind,
including in any lawsuits of any kind, any and all formal or informal
administrative or governmental proceedings of any kind, and any and all
arbitration, conciliation, or mediation proceedings of any kind, regardless of
the type of relief sought, regardless of the type of harm, injury or damage
alleged or incurred, regardless of the legal or equitable basis for the relief
sought, regardless of venue, forum or jurisdiction, and regardless of the
asserted basis for the action or the type of conduct or misconduct alleged.

b. Syntroleum Release. In consideration of the foregoing, the sufficiency of
which is hereby acknowledged, and for other good and valuable consideration as
set forth in this Agreement, Syntroleum on behalf of itself and each of its
parents, shareholders, subsidiaries, affiliates, predecessors, successors, and
assigns, or any other person who may claim an interest in the matters released
hereby, and on behalf of each of their respective current and former officers,
directors, managers, members, employees, agents and other representatives
including their attorneys (collectively, the “Syntroleum Releasors”) hereby
agrees to release, acquit, and forever discharge DF and Tyson, and anyone in
privity with either of them, and their respective agents, servants, successors,
heirs, assigns, employees, and all other persons, firms, corporations,
subsidiaries, affiliates, associations or partnerships (“Released Entities”) of
and from any and all demands, causes of action or liabilities related to or
arising out of the Master License, the Site License (including, without
limitation, a Process Guarantee or Performance Test), the Sales Agreement or the
Service Agreements which were known, or should have been known, and could have
been asserted as May 31, 2012 of this Agreement in any legal or equitable
proceedings or forum of any kind, including in any lawsuits of any kind, any and
all formal or informal administrative or governmental proceedings of any kind,
and any and all arbitration, conciliation, or mediation proceedings of any kind,
regardless of the type of relief sought, regardless of the type of harm, injury
or damage alleged or incurred, regardless of the legal or equitable basis for
the relief sought, regardless of venue, forum or jurisdiction, and regardless of
the asserted basis for the action or the type of conduct or misconduct alleged.

 

3



--------------------------------------------------------------------------------

c. DF Release. In consideration of the foregoing, the sufficiency of which is
hereby acknowledged, and for other good and valuable consideration as set forth
in this Agreement, DF on behalf of itself and each of its parents, shareholders,
subsidiaries, affiliates, predecessors, successors, and assigns, or any other
person who may claim an interest in the matters released hereby, and on behalf
of each of their respective current and former officers, directors, managers,
members, employees, agents and other representatives including their attorneys
(collectively, the “DF Releasors”) hereby agrees to release, acquit, and forever
discharge Tyson and Syntroleum, and anyone in privity with either of them, and
their respective agents, servants, successors, heirs, assigns, employees, and
all other persons, firms, corporations, subsidiaries, affiliates, associations
or partnerships (“Released Entities”) of and from any and all demands, causes of
action or liabilities related to or arising out of the Master License, the Site
License (including, without limitation, a process Guarantee or Performance
test), the Sales Agreement or the Service Agreements which were known, or should
have been known, and could have been asserted as May 31, 21012 in any legal or
equitable proceedings or forum of any kind, including in any lawsuits of any
kind, any and all formal or informal administrative or governmental proceedings
of any kind, and any and all arbitration, conciliation, or mediation proceedings
of any kind, regardless of the type of relief sought, regardless of the type of
harm, injury or damage alleged or incurred, regardless of the legal or equitable
basis for the relief sought, regardless of venue, forum or jurisdiction, and
regardless of the asserted basis for the action or the type of conduct or
misconduct alleged.

d. Preservation of Rights and Future Claims. In granting the foregoing releases,
the Parties do not intend to release the Parties’ rights or responsibilities to
act in the future in accordance with the terms of Parties’ agreements including
the terms of agreements referenced in or attached as Exhibits to this Agreement.
The liability of any Party for injuries or damages arising from future acts or
omissions of a Party in connection with the terms of agreements referenced in or
attached as Exhibits to this Agreement is not limited, affected, extinguished,
waived or released by this Agreement.

4. Entire Agreement. The Parties acknowledge this Agreement sets forth the
entire agreement of the Parties hereto, that all prior statements,
representations and covenants are merged herein, and that any other agreements
not expressly stated herein are void and have no further force and effect. The
Parties agree that this Agreement may not be amended or modified except by a
subsequent, written agreement executed by the Parties.

 

4



--------------------------------------------------------------------------------

5. Construction. It is acknowledged that each of the Parties participated in
drafting this Agreement. The Parties agree that ambiguities in an agreement are
not to be construed against any of them.

6. Voluntary Agreement. Each of the Parties declares and acknowledges it has
read and understands the terms of this Agreement, it has had the opportunity to
be represented by attorneys of its choice with regard to the execution of this
Agreement and it executes this Agreement voluntarily after and without being
pressured or influenced by any statement or representation made by any person
acting on behalf of any other Party.

7. Authority. Each of the Parties declares and warrants (a) it has all the
necessary right, power and authority to enter into and perform under this
Agreement, (b) the person executing this Agreement on its behalf was fully
authorized to do so at the time of execution, (c) this Agreement constitutes a
binding and valid obligation of the Party in accordance with its terms, and
(d) it has the authority to release the rights and liabilities being released
hereunder.

8. No Assignment. The Parties warrants and represents that no portion of any
right, action, cause of action or any claim it/they have/has or may have against
the other has been assigned or transferred in any manner, including by way of
subrogation or operation of law.

9. Other Instruments. The Parties agree to execute and deliver to the each other
all instruments and do such further acts and things as are reasonably necessary
to accomplish the purposes of this Agreement.

10. Validity of Agreement. The invalidity, in whole or in part, of any term of
this Agreement does not affect the validity of the remainder of this Agreement.

11. Choice of Law and Venue. This Agreement shall be governed by, and shall be
enforced, construed and interpreted in accordance with, the laws of the State of
New York (without giving effect to any principle of conflict of laws that would
result in the application of the law of another jurisdiction as the governing
law of this Agreement), which shall be deemed to be the proper law of this
Agreement. The Parties agree that the jurisdiction governing any such disputes
or interpretation of matters arising from the Agreement is the State of New
York, in New York County. Any action or proceeding which is permitted to be
brought by a Party against a Party to this Agreement, whether in tort or
contract or at law or in equity, shall be brought in a federal court in the
State of New York, in New York County or, if federal court shall not have
jurisdiction, state court in the State of New York, in New York County and each
Party: (a) irrevocably submits to the personal jurisdiction of such courts;
(b) waives any objection to laying venue in any such action or proceeding in
such courts; (c) waives any objection that such courts are an inconvenient forum
or do not have jurisdiction over it; and (d) agrees that service of process upon
it may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to its corporate
headquarters. The foregoing consents to jurisdiction and service of process
shall not constitute general consents to service of process in the State of New
York for any purpose except as provided herein and shall not be deemed to confer
rights on any person other than the Parties to the Agreement. Each Party shall
appoint an agent for service in New York County for service of process in any
dispute arising out of or relating to the Agreement and agrees that service upon
such agent shall constitute personal service upon each such Party.

 

5



--------------------------------------------------------------------------------

12. Execution of Agreement. It is understood this Agreement may be executed in
counterparts, each of which shall be deemed an original, but which, when taken
together, shall constitute one and the same Agreement. Signatures transmitted by
facsimile or by electronic mail shall be effective as originals.

13. Confidentiality. The Parties and their representatives, including but not
limited to legal counsel and agents, acknowledge and agree the terms of this
Agreement shall be confidential and shall not be disclosed to any person not a
Party, or an agent or representative of a Party to this Agreement except as
ordered by a court of competent jurisdiction, as required by law, or by the
rules of any listing exchange. The parties acknowledge this covenant of
confidentiality is a material term of this Agreement. This covenant shall not
restrict any Party from disclosing such information for any purpose to its
lawyers or accountants to the extent such information is necessary for
tax-reporting purposes.

 

SYNTROLEUM CORPORATION

    TYSON FOODS, INC.

By:

 

/s/ Gary Roth

    By:  

/s/ Andrew Rojeski

Name: Gary Roth

    Name: Andrew Rojeski

Title: President & CEO

    Title: Vice President

Date: 06/27/12

    Date: June 27, 2012

DYNAMIC FUELS, LLC

     

By:

 

/s/ Karen L. Power

    By:  

/s/ Jeffrey M. Bigger

Name: Karen L. Power

    Name: Jeffrey M. Bigger

Title: Management Committee Member

    Title: Management Committee Member

Date: June 27, 2012

    Date: June 27, 2012

By:

 

/s/ Andrew Rojeski

    By:  

/s/ Craig Hart

Name: Andrew Rojeski

    Name: Craig Hart

Title: Management Committee Member

    Title: Management Committee Member

Date: June 27, 2012

    Date: June 27, 2012

 

6



--------------------------------------------------------------------------------

Exhibit 1

Site License

 

7



--------------------------------------------------------------------------------

BIO-SYNFINING

SITE LICENSE AGREEMENT

THIS SITE LICENSE AGREEMENT is made and entered into as of this 27th day of
June, 2012 by and between Syntroleum Corporation (“Syntroleum”), a Delaware
corporation having its principal place of business at 5416 South Yale Avenue,
Tulsa, Oklahoma 74135, and Dynamic Fuels, LLC (“Licensee”), a Delaware company
having its principal place of business at 2200 Don Tyson Parkway, Springdale,
Arkansas 72762.

The parties agree as follows:

1.

Definitions

Except as otherwise expressly provided in this Agreement or unless the context
in this Agreement requires otherwise, the terms set forth in Exhibit A when used
in this Agreement will have the respective meanings assigned to them in Exhibit
A (such meanings to be equally applicable to the singular and plural forms
thereof). Each exhibit hereto is attached and incorporated into this Agreement.

2.

Syntroleum Grants to Licensee

 

2.01 Subject to the terms and conditions of this Agreement, Syntroleum hereby
grants to Licensee a limited, non-exclusive, royalty bearing, non-transferable
(except as provided in Article 10 of this Agreement) right and license to use
the Syntroleum Bio-Synfining Technology to design, construct, operate and
maintain (including modification, debottlenecking and replacement, but excluding
expansion) the Licensed Plant to produce Bio-Synfined Renewable Fuels and sell
Bio-Synfined Renewable Fuels produced at the Licensed Plant world-wide.

 

2.02 Subject to the terms and conditions of this Agreement, Syntroleum hereby
grants to Licensee a limited, non-exclusive, royalty free, non-transferable
(except as provided in Article 10 of this Agreement) right to purchase from
Syntroleum under a Catalyst Sales Agreement the appropriate Syntroleum
Bio-Synfining Catalysts to produce Bio-Synfined Renewable Fuels at the Licensed
Plant. Unless otherwise agreed in writing, Licensee will have no right to make,
have made, or sell any Syntroleum Bio-Synfining Catalysts.

 

2.03

Notwithstanding anything to the contrary contained in this Agreement, Syntroleum
does not grant to Licensee any right to use any trademark of Syntroleum,
including the trademarks Syntroleum® or Bio-Synfining™. Licensee will not use
any trademark of Syntroleum without the express written consent of Syntroleum,
which consent will not be unreasonably withheld and will be provided without a
licensing fee.

 

1



--------------------------------------------------------------------------------

3.

Process Design Package

 

3.01 Licensee provided Syntroleum with a written notice for the development of a
Process Design Package, Syntroleum has developed and delivered to Licensee the
Process Design Package for the Licensed Plant, and Licensee has paid Syntroleum
for the Process Design Package in accordance with the fee schedule set forth in
Exhibit B. Syntroleum will deliver to Licensee by July 31, 2012 certain P&ID
drawings for certain areas of the Licensed Plant as agreed upon by the parties.
On the date of this Agreement the parties will sign a Work Order under the
Technical Services Agreement describing the scope of the Technical Services to
be provided in regards to the P&ID drawings, and the parties agree that such
costs are included in the fees already paid by Licensee for the Process Design
Package and there are no further amounts due by Licensee for such Work Order.

 

3.02 If Syntroleum has not approved the feedstocks that Licensee plans to use in
the Licensed Plant for conversion into Bio-Synfined Renewable Fuels, Licensee
will be solely responsible for all Feedstock Qualification Fees associated with
qualifying each such feedstock as an approved feedstock for conversion into
Bio-Synfined Renewable Fuels. Syntroleum will provide to Licensee an estimate of
(i) the total time, which in no event will be longer than six (6) months, and
(ii) the cost on a month by month basis to approve each such feedstock. As soon
as practicable after Licensee’s receipt of such cost estimate, Licensee will
notify Syntroleum in writing to proceed with the qualification of such
feedstock. Syntroleum will notify Licensee in writing as soon as practicable of
the results of each such feedstock qualification. Syntroleum will provide to
Licensee a monthly written progress report regarding the qualification of each
feedstock in form and substance reasonably acceptable to the Parties along with
an invoice for the monthly Feedstock Qualification Fees. At anytime and from
time to time during the feedstock qualification process, upon the reasonable
request of Licensee, Syntroleum will notify Licensee of the amount of the
Feedstock Qualification Fees as of the date of such request. Certain feedstocks
have been approved for use at the Licensed Plant prior to the date of this
Agreement. Syntroleum has prepared (and updated from time to time) and delivered
to Licensee a written list of each approved feedstock. No previously approved
feedstock will be deleted from such list without the prior written consent of
both Parties.

4.

Technical Assistance

 

4.01 Syntroleum will disclose and make available to Licensee as part of this
Agreement, upon the reasonable request of Licensee, any and all Inventions or
Improvements developed by Syntroleum or its Affiliates relating to the
Syntroleum Bio-Synfining Technology or received by Syntroleum from other
licensees of Syntroleum who are eligible to receive a sublicense relating to
Licensee Patent Rights and Licensee Technical Information pursuant to
Section 6.02 of this Agreement. Subject to Section 6.02 of this Agreement,
Syntroleum shall use reasonable commercial efforts to cause each of its
licensees to become eligible to receive a sublicense relating to Licensee Patent
Rights and Licensee Technical Information.

 

2



--------------------------------------------------------------------------------

4.02 Except as provided under Sections 4.01 and 4.03 of this Agreement,
Syntroleum will provide any and all Technical Services for the Licensed Plant to
Licensee under that certain Services Agreement entered into between the Parties
on June 22, 2007. A sample listing of the Technical Services that Syntroleum can
provide to Licensee is set forth on Exhibit C.

 

4.03 After the date this Agreement is entered, as such date is first written
above, Syntroleum will provide to Licensee Technical Services free of charge,
subject to the following:

 

  (a) such Technical Services will be limited to a total of 2,000 man hours (in
addition to the 1,920 provided for free prior to the date of this Agreement)
consisting of Syntroleum personnel having the requisite skills to effectively
and efficiently provide the required Technical Services;

 

  (b) such Technical Services will be limited to matters covered by the scope of
this Agreement as applicable to Syntroleum; and

 

  (c) such Technical Services will not include any third party costs or travel
costs. Any third party costs or travel costs will be invoiced to Licensee in
accordance with the fee schedule set forth in Exhibit B, as adjusted, of the
Technical Services Agreement.

Except for the Technical Services that Syntroleum has agreed to provide free of
charge in this Section 4.03, if Licensee desires to otherwise engage Syntroleum
to provide any Technical Services to Licensee such services will be provided
under the Services Agreement entered into between the Parties on June 22, 2007.

5.

Process Guarantee and Performance Test

Based upon the current status of the Licensed Plant, the fact this Site License
is being executed after the commission date of the Licensed Plant, and the other
agreements amongst the Parties; a Process Guarantee and Performance Test are
being waived and deemed unnecessary. For purposes of the Warrant Agreement dated
June 22, 2007 between Syntroleum and Tyson Foods, Inc., the First Plant
Commercial Operation Date, as such term is defined in Schedule 1 of such Warrant
Agreement, shall be the date of this Agreement as first written above.

6.

Licensee Grants to Syntroleum

 

6.01 Licensee will disclose and make available to Syntroleum as part of this
Agreement, upon the reasonable request of Syntroleum, any and all Inventions or
Improvements developed by Licensee or its Affiliates relating to the production
of Bio-Synfined Renewable Fuels.

 

3



--------------------------------------------------------------------------------

6.02 Subject to the terms and conditions of this Agreement and the exclusivity
provisions of the Bio-Synfining (Biofining) Master License Agreement, Licensee
grants to Syntroleum a limited, non-exclusive, irrevocable, royalty free,
world-wide right and license under Licensee Patent Rights and Licensee Technical
Information for the design, construction, operation and maintenance (including
modification, debottlenecking and replacement, but excluding expansion) of
facilities producing Bio-Synfined Renewable Fuels, together with the right to
grant corresponding sublicenses of Licensee Patent Rights and Licensee Technical
Information to other licensees of the Syntroleum Bio-Synfining Technology for
use at a licensed plant producing Bio-Synfined Renewable Fuels, provided that
any such licensee to whom a sublicense is to be granted will have granted
reciprocal rights to Syntroleum to use and grant sublicenses under such
licensee’s patent rights and technical information for the benefit of Licensee
and Syntroleum will have granted such sublicenses to Licensee. Licensee will
have the right to charge Syntroleum a reasonable fee for any training with
respect to Licensee Patent Rights and Licensee Technical Information as may be
agreed with Syntroleum on a case by case basis. Any intellectual property or
similar asset developed by Licensee other than Licensee Patent Rights and
Licensee Technical Information are not included in such license. The parties
mutually agree that any technology developed on the pretreatment system of the
Licensed Plant since the original design of the PDP, which work has been done at
Licensee’s cost, will belong to Licensee and would be a Licensee Patent Right or
Licensee Technical Information that Syntroleum could use in accordance with the
terms of this Section 6.02. The parties further agree that Tyson Foods, Inc.
(one of Licensee’s owners, and referred to herein as “Tyson”), has participated
in the further development of the pretreatment system and that Licensee grants
to Tyson a limited, non-exclusive, irrevocable, royalty free, world-wide right
and license under Licensee Patent Rights and Licensee Technical Information for
use of such pretreatment system in non-fuel related applications, together with
the right to grant corresponding sublicenses of Licensee Patent Rights and
Licensee Technical Information to other licensees using in a non-fuel
application. Tyson agrees that it will take all actions and execute all
documents and will cause its employees, agents and contractors to take all
actions and execute all documents that are necessary or appropriate to carry out
the provisions of this Section 6.02 or to assist Licensee in the preparation,
filing and prosecution of patent applications.

 

6.03 Should Licensee, during the term of this Agreement, make any patentable
Inventions or Improvements, Licensee may, at its sole discretion, file patent
applications, whether in the U.S., Patent Cooperation Treaty and/or another
jurisdiction, with respect to such Inventions or Improvements in its own name
and at its own expense, and take such other steps as are necessary, in the sole
judgment of Licensee, to protect its rights in such Inventions or Improvements.
In the event Licensee declines to file any patent application with respect to
any Inventions or Improvements, it will notify Syntroleum within thirty
(30) days of its decision not to file such application and will allow
Syntroleum, at its sole discretion, to file such patent application at its sole
expense and to take such other steps as are necessary, in Syntroleum’s sole
judgment, to protect any patent rights in such Inventions or Improvements.
Subject to Licensee’s obligation to account to any third parties pertaining to
the patentable Inventions or Improvements, if Syntroleum elects to pursue such
patent application, Licensee will assign to Syntroleum all of Licensee’s right,
title and interest in and to the patentable Inventions or Improvements.

 

4



--------------------------------------------------------------------------------

6.04 In the event Licensee files an application on any Invention or Improvements
in any jurisdiction and later decides to terminate prosecution of such
application, Licensee will notify Syntroleum of such decision within a
reasonable time prior to allowing such application to lapse or become abandoned.
In such event, Syntroleum, in its own and sole discretion, may continue
prosecution of such application, with all title to such patent application
assigned to Syntroleum.

 

6.05 Syntroleum and Licensee each agree that they will take all actions and
execute all documents and will cause their employees, agents and contractors to
take all actions and execute all documents as are necessary or appropriate to
carry out the provisions of this Article 6 or to assist each other in the
preparation, filing and prosecution of patent applications or securing such
protection referenced in this Article 6 when so requested.

 

6.06 Licensee hereby grants to Syntroleum the right to reasonably inspect, at
mutually convenient times, the operating procedures, process conditions,
material balances, energy consumption, catalyst performance, and analyses of the
Bio-Synfined Renewable Fuels which are applicable to Licensee’s Inventions or
Improvements at the Licensed Plant incorporating such Inventions or
Improvements. Syntroleum hereby grants to Licensee the right to reasonably
inspect, at mutually convenient times, the operating procedures, process
conditions, material balances, energy consumption, catalyst performance, and
analyses of the Bio-Synfined Renewable Fuels which are applicable to Licensee’s
Inventions or Improvements at plants owned by Syntroleum.

 

6.07 Licensee will provide safe access to Syntroleum, from time to time and upon
request by Syntroleum, to collect and remove samples of intermediate streams and
the Bio-Synfined Renewable Fuels as they are produced by the Licensed Plant, in
reasonable amounts in number and quantity as necessary to verify compliance with
this Agreement. Syntroleum’s cost to collect, remove and analyze samples will be
born by Syntroleum.

 

6.08 Licensee will allow Syntroleum and its representatives the right to access
the Licensed Plant at reasonable and convenient times to observe the
construction, start-up and ongoing plant operations over the service life of the
Licensed Plant and to train third party licensees.

 

6.09 No grant, transfer or use by Syntroleum or any Syntroleum sub-licensee of
any Licensee Patent Rights or Licensee Technical Information will imply or
result in any indemnity, warranty, liability or obligation by Licensee with
respect to such rights or information, it being understood that Licensee is not
in the business of developing intellectual property rights, and that all such
rights and information will be transferred by Licensee as is, where is and
without any express or implied warranty or representation of any kind to
Syntroleum, any Syntroleum sub-licensee or any other person, including as to
title, merchantability or usefulness for a particular purpose.

 

5



--------------------------------------------------------------------------------

7.

Fees and Royalties

 

7.01 Licensee will pay the following fees and royalties to Syntroleum:

 

  (a) Intentionally Omitted;

 

  (b) any Feedstock Qualification Fees under Article 3 of this Agreement;

 

  (c) any third party costs or travel costs associated with any Technical
Services rendered under Article 4 of this Agreement; and

 

  (d) if Syntroleum owns a ten percent (10%) or higher ownership interest in
Licensee, either directly or indirectly, the Running Royalty on every gallon of
Bio-Synfined Renewable Fuels produced from the Licensed Plant or, if Syntroleum
does not own at least a ten percent (10%) ownership interest in Licensee, either
directly or indirectly, the Upfront Royalty.

 

7.02 Except for any Running Royalty due under Section 7.01(d) of this Agreement,
Syntroleum will invoice Licensee on a monthly basis for all fees. Each such
invoice will be due and payable within seven (7) days after the receipt of the
invoice by Licensee and accompanied by suitable documentation to identify the
services rendered, summary timesheets, and any relevant receipts and other
records substantiating the amounts invoiced. For any Running Royalty due under
Section 7.01(d) of this Agreement, such Running Royalty will be paid by Licensee
to Syntroleum within seven (7) days after the end of the calendar month in which
the Bio-Synfined Renewable Fuels were produced, including documentation to
identify the quantity of Bio-Synfined Renewable Fuels produced. For the Upfront
Royalty due under Section 7.01(d) of this Agreement, the Upfront Royalty shall
be paid within seven (7) days of (i) for Licensed Plants in which Syntroleum no
longer has at least a ten percent (10) ownership interest in Licensee, but
Syntroleum had at least a ten percent (10%) ownership interest in Licensee at
the time of the delivery of the Process Design Package at such Licensed Plants,
the closing of the event which causes Syntroleum to no longer have at least a
ten percent (10%) ownership interest, direct or indirect, in Licensee of such
Licensed Plants; or (ii) for those Licensed Plants in which Syntroleum has less
than a ten percent (10%) ownership interest (direct or indirect) in Licensee at
the time of the delivery of the Process Design Package, payment will be made
upon the delivery of the Process Design Package by Syntroleum to Licensee. If a
Licensed Plant in which Syntroleum does not have at least a ten percent
(10%) ownership interest (direct or indirect) does not pass the Process
Guarantee under the Site License Agreement any repayment of the Upfront Royalty,
if any, will be calculated pursuant Section 5.09(b).

 

7.03 Unpaid invoices and unpaid Running Royalty or Upfront Royalty past seven
(7) days will begin accruing interest at a rate of one and one-half percent
(1.5%) per month from the due date until the time the payment is made.

 

6



--------------------------------------------------------------------------------

7.04 All payments by Licensee under this Agreement will be in immediately
available funds in U.S. dollars, and will be made via wire transfer to the
following account (or such other account as Syntroleum may designate from time
to time):

Bank Name: JPMorgan Chase Bank, N.A.

Oklahoma City OK

ABA#: 021000021

For credit to Syntroleum Corporation

Account #: 836536276

SWIFT CODE: CHASUS33

 

7.05 During any period in which the Running Royalty is payable to Syntroleum and
for a period equal to the lesser of Licensee’s document retention policy and
three (3) years thereafter, Licensee will keep, or cause to be kept, proper
books, records and accounts in accordance with generally accepted accounting
principles covering its operations hereunder, and containing all information
necessary for the accurate determination of the Running Royalty. At Syntroleum’s
request, Licensee agrees to direct its auditor to review such books, records and
accounts reports required to be made hereunder. Should a royalty underpayment
for any year, in excess of ten percent (10%) of the royalties paid for that
calendar year, be discovered, Licensee shall pay the reasonable cost of the
audit. Licensee shall promptly pay to Syntroleum any underpayment, together with
interest at the prime rate published from time to time in the Wall Street
Journal. Syntroleum shall promptly refund to Licensee any overpayment, together
with interest at the prime rate published from time to time in the Wall Street
Journal.

8.

Warranties and Indemnities

 

8.01 Syntroleum represents and warrants that it is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
United States of America, and has full power and authority to enter into and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement and all documents relating hereto by Syntroleum
have been duly and validly authorized by all requisite corporate action and
constitute valid and binding obligations of Syntroleum enforceable in accordance
with their respective terms. Syntroleum owns or has the right to use all
intellectual property rights required in connection with the Syntroleum
Bio-Synfining Technology. If Syntroleum has licensed any technology from a third
party, or licenses such technology in the future, such fees will be paid by
Syntroleum.

 

8.02 Licensee represents and warrants that it is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has full power and authority to enter into and perform
its obligations under this Agreement including the right to grant the rights and
licenses as set forth in Article 6 of this Agreement. The execution, delivery
and performance of this Agreement and all documents relating hereto by Licensee
have been duly and validly authorized by all requisite limited liability company
action and constitute valid and binding obligations of Licensee enforceable in
accordance with their respective terms.

 

7



--------------------------------------------------------------------------------

8.03 Except as otherwise expressly set forth in this Agreement, SYNTROLEUM MAKES
NO AND HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS OF
ANY KIND, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR ANY OTHER WARRANTIES OR REPRESENTATIONS OF ANY KIND TO LICENSEE,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REPRESENTATION WITH RESPECT TO
USE OF THE SYNTROLEUM BIO-SYNFINING TECHNOLOGY AS AUTHORIZED HEREUNDER.

 

8.04 IN NO EVENT WILL A PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST PROFITS OR SAVINGS, REGARDLESS OF THE FORM OF ACTION GIVING
RISE TO SUCH A CLAIM FOR SUCH DAMAGES, WHETHER IN CONTRACT OR TORT INCLUDING
NEGLIGENCE, EVEN IF SYNTROLEUM OR LICENSEE HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. BUT IF A PARTY IS FOUND LIABLE, DESPITE THE ABOVE LANGUAGE, TO
THE OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
EXEMPLARY DAMAGES THEN THE MAXIMUM LIMIT OF SUCH DAMAGES IS AGREED TO BE
$50,000. ANY DAMAGES RESULTING FROM UNAUTHORIZED DISCLOSURE OR USE OF
CONFIDENTIAL INFORMATION OR UNAUTHORIZED USE OF THE SYNTROLEUM BIO-SYNFINING
PATENT RIGHTS OR THE LICENSEE PATENT RIGHTS UNDER THIS AGREEMENT SHALL BE DEEMED
TO BE DIRECT DAMAGES. SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
EXEMPLARY DAMAGES RECOVERED FROM A PARTY BY A THIRD PARTY WITH RESPECT TO WHICH
THE OTHER PARTY IS REQUIRED TO PROVIDE INDEMNIFICATION PURSUANT TO THIS
AGREEMENT SHALL BE DEEMED TO BE DIRECT DAMAGES.

 

8.05 A Party will promptly advise the other Party in writing of any claim made
or lawsuit alleging infringement of any intellectual property right of a third
party or misappropriation of Confidential Information based on the design,
construction and/or operation of the Licensed Plant (including the Bio-Synfined
Renewable Fuels produced from the Licensed Plant).

 

  (a) If Licensee has made a modification to the Process Design Package without
the written consent of Syntroleum, and infringement or misappropriation at the
Licensed Plant would not exist in the absence of Licensee’s modification,
Licensee will be solely responsible for any claim or lawsuit. Licensee will:

 

8



--------------------------------------------------------------------------------

  (i) promptly undertake at its own expense the defense of the claim or lawsuit;
and

 

  (ii) hold Syntroleum, its Affiliates, and their officers, directors, and
employees harmless from any Loss arising out of the claim or lawsuit.

 

  (b) If the design, construction and/or operation of the Licensed Plant which
is the basis for alleged infringement or misappropriation, is (i) in accordance
with the designs, specifications and operating conditions (including, but not
limited to, catalysts) embodied in the Process Design Package for the Licensed
Plant, or (ii) as otherwise subsequently approved by Syntroleum in writing,
Syntroleum will subject to limitation of liability set forth in Section 8.08 of
this Agreement:

 

  (i) promptly undertake at its own expense the defense of the claim or lawsuit;
and

 

  (ii) hold Licensee, its Affiliates, and their officers, directors, and
employees harmless from any Loss arising out of the claim or lawsuit.

Syntroleum specifically acknowledges and agrees that it will indemnify and hold
harmless the Licensee and Tyson pursuant to the terms of this Section 8.05(b)
for the infringement related claims raised by Neste in its complaint dated
May 29, 2012, and filed in United States District Court for the District of
Delaware.

 

  (c) A Party will render all reasonable assistance that may be required by the
other Party in the defense of a claim or lawsuit alleging infringement or
misappropriation and such Party will have the right to be represented therein by
advisory counsel of its selection and at its expense.

 

  (d) In the event a court or other tribunal finds that infringement and/or
misappropriation has occurred not as a result of Licensee’s modifications,
Syntroleum will have the option, at its sole expense but subject to the
limitation of liability set forth in Section 8.08 of this Agreement, to either:

 

  (i) provide designs, specifications and/or operating conditions (including,
but not limited to, catalysts) and make modifications to the Licensed Plant
which avoid such infringement and/or misappropriation without degrading the
economics or performance of the Licensed Plant; or

 

  (ii) acquire the right to continue using the design, construction and
operating conditions (including, but not limited to, catalysts), which were the
subject of such infringement and/or misappropriation and obtain a full and
unconditional release of Licensee with respect to any claims of infringement
and/or misappropriation by Licensee.

 

9



--------------------------------------------------------------------------------

  (e) Except as provided in section 8.05(d)(ii), a Party will not settle or
compromise any claim or lawsuit alleging infringement or misappropriation
without the written consent of the other Party if such settlement or compromise
obligates the other Party to make any payment or part with any property, to
assume any obligation or grant any licenses or other rights, or to be subject to
any injunction by reason of such settlement or compromise.

 

8.06 Except for patent infringement claims by a third party, Syntroleum subject
to the limitation of liability set forth in Section 8.08 of this Agreement
agrees to indemnify, defend and hold harmless Licensee, its Affiliates, and
their officers, directors, and employees from and against any Loss arising out
of the following:

 

  (a) Syntroleum’s use of Licensee Patent Rights and Licensee Technical
Information in a plant operated by Syntroleum or Person under license from
Syntroleum; or

 

  (b) any property (real or personal) damage, personal injury or death caused by
Syntroleum or its representatives.

 

8.07 Except as provided in Section 8.04 of this Agreement, Licensee agrees to
indemnify, defend and hold harmless Syntroleum, its Affiliates, their officers,
directors, and employees from and against any Loss arising out of:

 

  (a) Licensee’s construction, operation and maintenance of the Licensed Plant
in a manner inconsistent in any material respect with the Process Design
Package; or

 

  (b) any property (real or personal) damage, personal injury or death caused by
Licensee or its representatives.

 

8.08 IF SYNTROLEUM HAS AT LEAST A TEN PERCENT (10%) OWNERSHIP INTEREST (DIRECT
OR INDIRECT) IN LICENSEE, SYNTROLEUM’S TOTAL LIABILITY TO LICENSEE UNDER
SECTIONS 8.04, 8.05 AND 8.06 OF THIS AGREEMENT WILL BE LIMITED TO $19,600,000;
AND IF SYNTROLEUM HAS LESS THAN A TEN PERCENT (10%) OWNERSHIP INTEREST (DIRECT
OR INDIRECT) IN LICENSEE, SYNTROLEUM’S TOTAL LIABILITY TO LICENSEE UNDER
SECTIONS 8.04, 8.05 AND 8.06 OF THIS AGREEMENT WILL BE LIMITED TO THE AMOUNT OF
THE UPFRONT ROYALTY PLUS $9,800,000. ONCE THE LIMIT IN THE PRECEDING SENTENCE
HAS BEEN REACHED, SYNTROLEUM WILL HAVE NO FURTHER LIABILITY WHATSOEVER TO
LICENSEE UNDER THIS AGREEMENT.

 

8.09 IN THE EVENT THAT AN UPFRONT ROYALTY IS NOT TIMELY PAID TO SYNTROLEUM WHEN
DUE, IN ADDITON TO ANY CLAIM FOR DAMAGES AGAINST LICENSEE, SYNTROLEUM SHALL HAVE
THE RIGHT TO IMMEDIATELY TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO
LICENSEE. EXCEPT AS PROVIDED IN THE PREVIOUS SENTENCE, SYNTROLEUM’S SOLE REMEDY
FOR BREACH OF THIS AGREEMENT BY LICENSEE IS MONEY DAMAGES.

 

10



--------------------------------------------------------------------------------

9.

Confidentiality and Limitations

 

9.01 Licensee agrees that any Confidential Information disclosed by Syntroleum
or an Affiliate directly or indirectly to Licensee during the term of this
Agreement will be kept confidential by Licensee until five (5) years after the
termination of this Agreement or fifteen (15) years from the Effective Date,
whichever last occurs, with the same standard of care Licensee uses to protect
its own similar confidential information and, except as otherwise provided in
this Agreement, will not be disclosed to others or copied or duplicated (except
for internal use) and will be used by Licensee solely for purposes covered by
the scope of each license granted pursuant to this Agreement. Licensee may
disclose such Confidential Information to third parties, except competitors of
Syntroleum as a technology provider (including, but not limited to those
entities listed on Exhibit E which Exhibit may be amended from time to time by
the mutual agreement of the Parties, such agreement not to be unreasonably
withheld) , who have executed a confidentiality agreement with Syntroleum with
confidentiality terms no less restrictive than those set forth in this
Section 9.01. To the extent reasonably necessary to carry out the purposes of
this Agreement, Licensee may disclose any of the foregoing information to an
Affiliate, provided that the Affiliate has agreed in writing to be bound by
confidentiality terms no less restrictive than those set forth in this
Section 9.01.

 

9.02 Syntroleum agrees that any Confidential Information disclosed by Licensee
or an Affiliate directly or indirectly to Syntroleum during the term of this
Agreement will be kept confidential by Syntroleum until five (5) years after the
termination of this Agreement or fifteen (15) years from the Effective Date,
whichever last occurs, with the same standard of care Syntroleum uses to protect
its own similar confidential information, and except as otherwise provided in
this Agreement will not be disclosed to others or copied or duplicated, and will
be used by Syntroleum solely in the development, marketing and licensing of
Bio-Synfined Renewable Fuels, and for no other purpose. Syntroleum may disclose
such Confidential Information to third parties who have executed a
confidentiality agreement with Licensee with confidentiality terms no less
restrictive than those set forth in this Section 9.02. To the extent reasonably
necessary to carry out the purposes of this Agreement, Syntroleum may disclose
any of the foregoing information to an Affiliate, provided that the Affiliate
has agreed in writing to be bound by confidentiality terms no less restrictive
than those set forth in this Section 9.02.

 

11



--------------------------------------------------------------------------------

9.03 A Party will not be subject to the restrictions set forth in Sections 9.01
and 9.02 of this Agreement as to the disclosure, duplication or use of disclosed
Confidential Information, if the receiving Party can prove by competent evidence
that such Confidential Information (and not a general description of the subject
of such Confidential Information):

 

  (a) was already known to the receiving Party or an Affiliate prior to the
disclosure thereof by the disclosing Party;

 

  (b) is or becomes part of the public knowledge or literature without breach of
this Agreement by the receiving Party but only after it becomes part of the
public knowledge or literature;

 

  (c) will otherwise lawfully become available to the receiving Party or an
Affiliate from a third party but only after it becomes so available and provided
the third party is not under obligation of confidentiality to disclosing Party;
or

 

  (d) is developed by the receiving Party or an Affiliate independently of any
disclosure by the disclosing Party to the receiving Party or an Affiliate under
this Agreement or independently of any joint research and development activities
of Licensee and Syntroleum which may occur under a separate agreement.

 

9.04 The receiving Party will limit access to the Confidential Information
disclosed to it to those employees of the receiving Party or an Affiliate who
reasonably require the same and who are under a legal obligation of
confidentiality on the terms set forth herein. The receiving Party will be
responsible to the disclosing Party for the performance by its employees of
their confidentiality obligations.

 

9.05 In the event that a Party which is recipient of Confidential Information
from the other Party is requested or required by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process
to disclose any such Confidential Information, the receiving Party will provide
the disclosing Party with prompt written notice of such request or requirement
prior to making the requested disclosure, and will cooperate with the disclosing
Party so that the disclosing Party may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the receiving Party may disclose only that portion of the
Confidential Information that the receiving Party is advised by counsel is
legally required to be disclosed.

 

9.06 The Parties agree that they will each take all actions and execute all
documents, and will cause their employees, agents and contractors to take all
actions and execute all documents as are necessary or appropriate to carry out
the provisions of this Article 9 or to assist each other in securing protection
of intellectual property and Confidential Information referenced in this Article
9.

 

12



--------------------------------------------------------------------------------

9.07 With respect to any Syntroleum Bio-Synfining Catalysts furnished to
Licensee under any Catalyst Sales Agreement for use by Licensee at the Licensed
Plant, Licensee will not, and Licensee will not allow any other person to,
analyze, break down, reverse engineer or otherwise seek to determine the
chemical composition of any such catalyst, except that Licensee will be entitled
to:

 

  (a) perform analyses that Syntroleum may from time to time specifically
authorize in writing, to the extent required for monitoring the performance of
the Licensed Plant and for reclamation or disposal of spent catalysts, such
authorization not to be unreasonably withheld; and

 

  (b) provide results of the aforementioned analyses to other parties to the
extent required for reclamation or disposal of spent catalysts, but only after
such other parties have entered into a confidentiality agreement with Syntroleum
with confidentiality terms no less restrictive than those set forth in
Section 9.01 of this Agreement.

Syntroleum will be provided with a copy of all such analyses which has been
approved in writing prior to release to other parties.

 

9.08 It is recognized that public announcements of the material terms regarding
this Agreement may be necessary upon execution to comply with the rules and
regulations of the U.S. Securities and Exchange Commission, any other regulatory
body or any public trading exchange. In such instance, each Party agrees to
provide written notice to the other Party of the content of any proposed
disclosure, press release, or other announcement relating to this Agreement at
least twenty-four (24) hours prior to its intended release.

10.

Assignment and Transfers

 

10.01  Licensee will not assign its rights and obligations under this Agreement
to any competitor of Syntroleum as a technology provider listed on Exhibit E
(which exhibit may be amended from time to time by the mutual agreement of the
Parties, such agreement not to be unreasonably withheld). Except for assignment
to a wholly-owned subsidiary, this Agreement will not be assignable by Licensee
without the prior written consent of Syntroleum which consent will not be
unreasonably withheld. Licensee will promptly notify Syntroleum in writing of
any assignment to a wholly-owned subsidiary. Except for assignment to a
wholly-owned subsidiary, any attempted assignment of this Agreement by Licensee
without consent of Syntroleum will be void.

 

10.02  Except for assignment to a wholly-owned subsidiary, this Agreement may
not be assigned by Syntroleum without the prior written consent of Licensee
which consent will not be unreasonably withheld. Except for assignment to a
wholly-owned subsidiary, any attempted assignment of this Agreement by
Syntroleum without the prior written consent of Licensee will be void. No
assignment of this Agreement to a wholly-owned subsidiary by Syntroleum will be
valid unless such subsidiary has the appropriate rights to grant the license
provided under this Agreement and the ability to perform the other obligations
of Syntroleum under this Agreement.

 

13



--------------------------------------------------------------------------------

10.03.  Syntroleum acknowledges and agrees that Licensee may assign this
Agreement as collateral to any lender providing financing to Licensee, and
Syntroleum shall execute a form of consent to assignment reasonably requested by
any such lender.

11.

Term and Termination

 

11.01  The term of this Agreement will begin on the Effective Date and end on
the last day of the useful life of the Licensed Plant.

 

11.02  Termination of this Agreement will not:

 

  (a) relieve Licensee of its obligations to account for and pay all amounts due
Syntroleum under this Agreement for work performed or liabilities incurred prior
to termination;

 

  (b) affect any rights granted under Article 7 with respect to Licensee Patent
Rights and Licensee Technical Information, which will survive termination in
accordance with its terms; or

 

  (c) affect the obligations of Syntroleum and Licensee under Articles 8 and 9
and Section 12.02, which will survive termination in accordance with their
terms.

 

11.03  No Party will be in default in performing its obligations under this
Agreement, except the obligation to provide the license or pay the amounts
required under this Agreement, to the extent that performing such obligations,
or any of them, is delayed or prevented by Force Majeure. Each Party will do all
things reasonably possible to remove the cause of such default. Notwithstanding
the above, if any Force Majeure event prevents a Party from performing all or
substantially all of its obligations under this Agreement and continues for more
than three (3) years, either Party may terminate their rights and obligations
under this Agreement by written notice to the other. Such termination will not
relieve any Party from obligations undertaken and due before such termination or
otherwise under this Agreement.

 

11.04  Notwithstanding anything to the contrary set forth in this Agreement, if
Licensee fails to take any action contemplated by this Agreement within the
period of time specified in this Agreement due to Excusable Delay, then such
period of time shall be extended by an amount of time equal to the period of
such Excusable Delay.

12.

Miscellaneous

 

12.01  This Agreement embodies the entire intent of the Parties and merges all
prior oral and written agreements between the Parties hereto with respect to
subject matter hereof. No stipulation, agreement, representation or
understanding of the Parties hereto will be valid or enforceable unless
contained in this Agreement or in a subsequent written agreement signed by the
Parties hereto.

 

14



--------------------------------------------------------------------------------

12.02  This Agreement shall be governed by, and shall be enforced, construed and
interpreted in accordance with, the laws of the State of New York (without
giving effect to any principle of conflict of laws that would result in the
application of the law of another jurisdiction as the governing law of this
Agreement), which shall be deemed to be the proper law of this Agreement. For
any matter (i) seeking equitable relief that is not available in arbitration,
(ii) to enforce an arbitration award under Section 12.03, or (iii) for any other
matter the parties mutually agree not to submit to arbitration under
Section 12.03, the Parties agree that the jurisdiction governing any such
disputes or interpretation of matters arising from the Agreement is the State of
New York, in New York County. Any action or proceeding which is permitted to be
brought by a Party against a Party to this Agreement pursuant to this
Section 12.02, whether in tort or contract or at law or in equity, shall be
brought in a federal court in the State of New York, in New York County or, if
federal court shall not have jurisdiction, state court in the State of New York,
in New York County and each Party: (a) irrevocably submits to the personal
jurisdiction of such courts; (b) waives any objection to laying venue in any
such action or proceeding in such courts; (c) waives any objection that such
courts are an inconvenient forum or do not have jurisdiction over it; and
(d) agrees that service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in the heading of this
Agreement or as specified below. The foregoing consents to jurisdiction and
service of process shall not constitute general consents to service of process
in the State of New York for any purpose except as provided herein and shall not
be deemed to confer rights on any person other than the parties to the
Agreement. Each Party shall appoint an agent for service in New York County for
service of process in any dispute arising out of or relating to the Agreement
and agrees that service upon such agent shall constitute personal service upon
each such Party.

 

12.03  The Parties agree that in the event of any dispute, controversy, or claim
between the Parties arising out of or relating to this Agreement, or the alleged
breach of this Agreement (expressly including the validity, scope, and
enforceability of this arbitration agreement), the Controller of Licensee and
the President of Syntroleum shall confer. If they fail within fifteen (15) days
to agree on a satisfactory resolution, then the Parties agree that any such
dispute, controversy, claim or alleged breach shall be settled by final and
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”), and judgment on the award rendered
by the arbitrator may be entered by a United States District Court. The Parties
stipulate this Agreement involves a transaction in interstate commerce and that
the Federal Arbitration Act is fully applicable. Within thirty (30) days of
either Party delivering to the other party notice of arbitration under this
Section 12.03, each party shall select an arbitrator. The two arbitrators
selected by the parties shall, within ten (10) days of their appointment, select
as chairman of the tribunal, a third neutral arbitrator (collectively with the
party-appointed arbitrators, the “Arbitrators” and each an “Arbitrator”). If the
two party-appointed Arbitrators do not agree on a third neutral Arbitrator, the
third Arbitrator shall be selected by the AAA. The arbitration hearing shall be
held in Houston, Texas before the three Arbitrators. Each of the Arbitrators
shall be unaffiliated with either Party or its Affiliates, shall not have any
material financial dependence on either Party, and shall at all times remain
neutral and wholly impartial. The arbitration hearing shall commence within
twenty (20) days of the appointment of the third Arbitrator. The arbitrators
shall have no power to modify the terms of this Agreement or to award punitive
damages. The Parties hereto hereby waive any rights or claims for punitive
damages in arbitration. Notwithstanding the above, a Party seeking equitable
relief that is not available under arbitration will not be subject to the
arbitration provisions of this Section 12.03, and such Party may bring such
claim pursuant to the provisions of Section 12.02.

 

15



--------------------------------------------------------------------------------

12.04  This Agreement does not grant and will not be construed as granting any
license, authorization or consent, to either Party by the other Party hereto, to
use any name, trademark, service mark or slogan of the other Party. Except as
required by law, a Party will not use the other Party’s name without written
consent, except for the identification of the other Party as Syntroleum or a
licensee of Syntroleum.

 

12.05  Failure of either Syntroleum or Licensee at any time or from time to time
to exercise any of its rights under this Agreement or to insist upon strict
performance of the other Party’s obligations hereunder will not be deemed a
waiver of or to limit any of such rights or obligations with respect to such
rights or obligations or any subsequent occurrence.

 

12.06  The Parties may publish the existence of this Agreement but agree not to
disclose, without the prior written consent of the other Party, any of the terms
of this Agreement or any portion thereof, or any amendment concerning the same,
except as required by law or by the rules of any listing exchange.

 

12.07  In construing this Agreement: (i) no consideration shall be given to the
captions of the Articles, Sections, subsections or clauses, which are inserted
for convenience in locating the provisions of this Agreement and not as an aid
to construction and shall not be interpreted to limit or otherwise affect the
provisions of this Agreement, (ii) no consideration shall be given to the fact
or presumption that any party had a greater or lesser hand in drafting this
Agreement, (iii) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate, (iv) the word “includes” and its
syntactic variants means “includes, but is not limited to” and corresponding
syntactic variant expressions, words such as “herein,” “hereafter,” “hereof,”
“hereto” and “hereunder” refer to this Agreement as a whole and the word “and”
shall be deemed to mean “and/or” where the context so requires, (v) the plural
shall be deemed to include the singular, and vice versa, (vi) each gender shall
be deemed to include the other gender, (vii) each Exhibit, Appendix, Attachment
and Schedule to this Agreement is part of this Agreement, (viii) references to a
Person are also to its permitted successors and permitted assigns and
(ix) unless otherwise expressly provided herein, any agreement, instrument or
statute defined or referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, included (in the
case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and reference to all
attachments thereto and instruments incorporated therein.

 

16



--------------------------------------------------------------------------------

12.08  Should any part or provision of this Agreement be held unenforceable or
in conflict with the laws of the State of New York, the validity of the
remaining parts or provisions will not be affected by such holding.

 

12.09  All notices hereunder will be addressed to the Parties as follows:

 

If to Syntroleum:

  

If to Licensee:

Syntroleum Corporation

  

Dynamic Fuels, LLC

5416 South Yale Avenue

  

2200 Don Tyson Parkway

Tulsa, OK 74107

  

Springdale, AR 72762

Fax No.: (918) 592-7979

  

Fax No: (479) 575-7921

Phone No.: (918) 592-7900

   Phone No: (800) 643-3410

ATTN: President and CEO

   ATTN: Management Committee

Any notice required or permitted to be given under this Agreement by one of the
Parties to the other will be deemed to have been sufficiently given for all
purposes hereof if mailed by registered or certified mail, postage prepaid,
addressed to such Party at its address indicated above, electronically
transmitted and acknowledged by the other Party or by actual delivery of written
notice to the other Party.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

SYNTROLEUM CORPORATION By:   /s/ Jeffrey M. Bigger

Name: Jeffrey M. Bigger

Title: Sr. VP–Business Development

 

DYNAMIC FUELS, LLC By:   /s/ Craig Hart

Name: Craig Hart

Title: Mgt. Committee Member

Tyson Foods, Inc. is executing this Agreement solely to acknowledge its
obligations and rights under Section 6.02 of this Agreement.

 

By:   /s/ Andrew Rojeski

Name: Andrew Rojeski

Title: Vice President

 

18



--------------------------------------------------------------------------------

Exhibit A

to Site License Agreement

Definitions

 

1. “Affiliate” means, with respect to a Person, its owners, parent, subsidiary
or any Person directly or indirectly Controlling, Controlled by or under common
Control with such Person.

 

2. “Agreement” means the Site License Agreement to which this Exhibit A is
attached together with all exhibits thereto.

 

3. “BLS” means the factor equal to (a) the BLS Index for the calendar year in
which the payment is being made divided by (b) the BLS Index applicable as of
the Effective Date.

 

4. “BLS Index” means the index for January of the year in question represented
by the Producer Price Index for Industrial Commodities as published by the
Bureau of Labor Statistics, U.S. Department of Labor, using the year 1982 as the
base index equal to 100. If, at any time, the above index should cease to be
published, then another suitable index published by the U.S. Government or other
authoritative organization and generally recognized by the trade as
authoritative with respect to changes in the U.S. of equivalent commodity costs
will be used.

 

5. “Bio Feedstock” means animal fats and other feedstocks, including, but not
limited to, vegetable oils, yellow, brown and recycled grease, glycerin,
glycerol, palm oil, soybean oil and other bio-oils, but excluding any material
or product produced from a Fischer-Tropsch synthesis process.

 

6. “Biofined Renewable Fuels” means renewable fuels made from Bio Feedstocks,
including, but not limited to, iso-paraffinic kerosene, jet fuel, diesel,
naphtha, petroleum jelly and liquefied petroleum gas. This term has been
replaced by “Bio-Synfined Renewable Fuels”.

 

7. “Biofining Master License Agreement” means the Biofining Master License
Agreement, between Syntroleum Corporation and Dynamic Fuels, LLC, dated June 22,
2007.

 

8. “Bio-Synfining” is the name that replaced the name Biofining after the date
of the Biofining Master License Agreement, for the process of converting
Bio-Feedstocks into renewable fuels via Syntroleum’s hydroprocessing technology.

 

9. “Catalyst Sales Agreement” means that certain agreement to be entered into
between Licensee and Syntroleum whereby Syntroleum will sell to Licensee the
Syntroleum Bio-Synfining Catalysts for use in the Licensed Plant, dated June 27,
2012.



--------------------------------------------------------------------------------

10. “Confidential Information” means:

 

  (a) the Agreement and the terms thereof; and

 

  (b) information of Syntroleum or Licensee disclosed to the other Party under
the Agreement, including any formula, pattern, compilation, program, apparatus,
device, drawing, schematic, method, technique, know-how, process or pilot plant
data, and other non-public information such as business plans, financial
information or other technology that:

 

  (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use; and

 

  (ii) is the subject of efforts that are reasonable under the circumstances to
maintain its confidentiality, which information will be disclosed in writing and
labeled as “Confidential” or the equivalent, or if disclosed verbally or in
other non-written form, identified as such at the time of disclosure and
thereafter summarized in writing by the disclosing Party within thirty (30) days
of such initial disclosure.

Confidential Information includes, without limit, Syntroleum Bio-Synfining
Catalyst Information, Syntroleum Bio-Synfining Technical Information, and
Licensee Technical Information.

 

11. “Control,” “Controlling” or “Controlled” means the possession, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, partnership interests, management authority, by contract or
otherwise; and without limiting the foregoing, it shall be deemed that the
ownership of more than 50% of the voting securities, partnership interests,
member interests or percentage interest of another Person shall be deemed to
meet such control test.

 

12. “Effective Date” means the date set forth in the first paragraph of the
Agreement.

 

13. “Excusable Delay” means a period of delay by the Licensee in taking any
action caused by (i) the failure of Syntroleum to perform an obligation under
this Agreement or any agreement entered into in connection with this Agreement,
(ii) a decision by Licensee to delay taking such action made with the consent of
or without objection by Syntroleum or (iii) the delay of any governmental
authority, body or agency granting any permit, license or authorization so long
as Licensee is prudently and diligently pursuing the permit, license or
authorization but in no event longer than 18 months from the decision by
Licensee to delay such action.

 

14. “FEED” means front-end engineering design.

 

2



--------------------------------------------------------------------------------

15. “Feedstock Qualification Fees” means, based on the fee schedule set forth in
Exhibit B, all of the fees, costs and expenses associated with Syntroleum’s
qualification of any specific type of feedstock under Section 3.10 of the
Agreement, including:

 

  (a) all man hours spent by Syntroleum personnel in qualifying such feedstock
for conversion into Bio-Synfined Renewable Fuels, including:

 

  (i) all man hours spent engaging, working with and managing all third party
contractors (selected by Syntroleum and reasonably acceptable to Licensee);

 

  (ii) all man hours spent working with Licensee and its representatives; and

 

  (iii) all man hours spent traveling;

 

  (b) all third party costs and expenses, including travel;

 

  (c) all material costs, including catalyst, chemicals and feedstock costs; and

 

  (d) all other fees, costs and expenses described on Exhibit B.

 

16. “Force Majeure” means any revolution, civil unrest, strike, labor
disturbances, epidemic, fire, lightening, flood, storm, earthquake, explosion,
blockage or embargo, or any law, proclamation, regulation or ordinance, or any
other cause that is beyond the control and without the fault or negligence of
the Party asserting the benefit of a Force Majeure event.

 

17. “Inventions or Improvements” means any process, formula, composition,
device, catalyst, apparatus, technology, know-how, operating technique,
improvement, modification, or enhancement relating to the use, operation, or
commercialization of any technology capable of producing Bio-Synfined Renewable
Fuels, which is discovered, made, designed, developed or acquired by Licensee,
solely or with others, since the Effective Date, whether patentable or not,
including, without limitation, patents, copyrights, and Confidential Information
and further including the full scope and content of the intellectual and
tangible property included therein and produced therefrom, e.g., drawings,
prints, chemical formulae, prototypes, data, computer programs and software, and
the like. Inventions or Improvements will not include any information relating
to methods of manufacturing catalysts for use in the production of Bio-Synfined
Renewable Fuels.

 

18. “Licensed Plant” means one (1) fixed plant licensed to operate under the
terms of the Agreement, located at 36187 Highway 30, Geismar, Louisiana, 70734,
with a design production capacity of a Nominal 210,000 gallons of Bio-Synfined
Renewable Fuels per day, using or designed to use the Syntroleum Bio-Synfining
Technology to produce Bio-Synfined Renewable Fuels.

 

3



--------------------------------------------------------------------------------

19. “Licensee” means Dynamic Fuels, LLC, a Delaware company having its principal
place of business at 2200 Don Tyson Parkway, Springdale, Arkansas 72762, and its
successors and assigns, subject to Article 10 of the Agreement.

 

20. “Licensee Patent Rights” means all rights with respect to patents and patent
applications of all relevant countries to the extent that the claims cover
features or aspects of Inventions or Improvements practiced in the Licensed
Plant and applicable to the production of Bio-Synfined Renewable Fuels, in each
case to the extent that, and subject to the terms and conditions under which,
Licensee has the right to grant licenses, immunities or licensing rights without
having to make payment to others.

 

21. “Licensee Technical Information” means all unpatented Inventions or
Improvements practiced in the Licensed Plant and applicable to the production of
Bio-Synfined Renewable Fuels, in each case to the extent that, and subject to
the terms and conditions under which, Licensee has the right to grant licenses,
immunities or licensing rights without having to make payment to others.

 

22. “Loss” or “Losses” means any losses, liabilities, damages, obligations,
claims, lawsuits, judgments, settlements, costs and expenses, including court
costs, interest and attorney’s fees.

 

23. “PDP Fees” means, based on the fee schedule set forth in Exhibit B, all of
the fees, costs and expenses that have been incurred by Syntroleum and are
associated with Syntroleum’s development of the Process Design Package,
including:

 

  (a) all man hours spent by Syntroleum personnel in developing the Process
Design Package, including:

 

  (i) all man hours spent engaging, working with and managing all third party
contractors, including all independent third party engineering contractors
(selected by Syntroleum and reasonably acceptable to Licensee);

 

  (ii) all man hours spent working with Licensee and its representatives; and

 

  (iii) all man hours spent traveling;

 

  (b) all third party costs and expenses; and

 

  (c) all other fees, costs and expenses described on Exhibit B.

 

24. “Parties” means Syntroleum and Licensee.

 

25. “Party” means Syntroleum or Licensee.

 

4



--------------------------------------------------------------------------------

26. “Performance Test” means the operation of and the measurement of the outputs
of the Licensed Plant to determine whether the Licensed Plant meets or exceeds
the Process Guarantee.

 

27. “Person” means any natural person, corporation, joint venture, partnership,
limited liability company, firm, association, trust, government, governmental
agency or any other entity, other than the Parties.

 

28. “Process Design Package” means the following list of text, figures, drawings
and documentation relating to the design and construction of the Licensed Plant:

 

  (a) A process description. This will include a brief description of the
process and the highlighting of special features, including an equipment list
and tag numbers;

 

  (b) A basis of design. This will include a concise review of feed stream
basis, rates and compositions, produce specifications and battery limit
conditions, safeguarding memorandum, control philosophy, operation philosophy,
and a description of the Syntroleum Bio-Synfining Catalyst required for the
operation of the Licensed Plant which shall be the Syntroleum Bio-Synfining
Catalyst provided under the Catalyst Sales Agreement;

 

  (c) Heat, material and pressure balances. This will include:

 

  (i) heat and material balances with all pertinent physical characteristics of
the process fluids shown;

 

  (ii) all changes in process conditions, including temperature, pressure, heat
content and vapor-liquid distribution; and

 

  (iii) utility streams involved in heat transfer calculations;

 

  (d) Process flow diagrams. This will include:

 

  (i) major process lines showing interconnection of major equipment;

 

  (ii) arrangement of the flow sequence;

 

  (iii) principle control systems;

 

  (iv) equipment items, including spare equipment;

 

  (v) operating conditions, including temperatures, pressures and flows at
principle points;

 

  (vi) exchanger and furnace duties; and

 

5



--------------------------------------------------------------------------------

  (vii) sampling points for product sample removal;

 

  (e) Piping and instrumentation diagrams. This will include:

 

  (i) a list of major equipment with important process and mechanical details
shown;

 

  (ii) a list of recommended line sizes for lines, bypasses, circulating lines,
startup connections, inert gas, gas blanketing, pumpout lines, relief and safety
valves (location only) based on standardized line sizing criteria. The FEED
contractor is responsible for final sizing of all safety system components and
their connections to the appropriate headers and sample connections. Vents and
drains in process piping which are required to suit the mechanical layout of the
piping will not be included;

 

  (iii) minimum required instrumentation will be shown using standard ISA
symbols to code the systems. Where a control loop involves some definition of
mechanical attachment to a vessel, a typical detail will be shown;

 

  (iv) control valves and manifolds will be shown, including those valves in
utility systems that have a process control function;

 

  (v) minimum process valving and utility system tie-ins will be shown; and

 

  (vi) general notes to the mechanical designer will be given which provide
information or recommendations pertinent to detailed engineering design;

 

  (f) Utility flow diagrams. This will include:

 

  (i) utility systems for the Syntroleum Bio-Synfining Conversion Process will
be shown on separate flow diagrams because of their dependence on plot layout;

 

  (ii) the utility flow diagrams will show recommended utility lines and sizes
for cooling water, condensate, steam and fuel gas systems. Air piping will be
shown in control systems and where air piping serves a process function, such as
regeneration air and for overall unit supply. Sumps and drain are excluded from
the utility diagrams;

 

  (iii) hot oil or other heating medium supply systems will be shown; and

 

  (iv) electrical load list and single line diagram;

 

  (g) A plot plan. This will include a recommended equipment layout that also
serves to document the basis for plot oriented design work;

 

6



--------------------------------------------------------------------------------

  (h) Tower and vessel outline drawings and specifications. This will include
vessel sketches including pressure and temperature design ratings, a nozzle
schedule specifying flange or coupling rating, typical of all openings and other
pertinent dimensions. Special internals required for the process will be shown
for the process design. The number, type, pitch and spacing of trays will be
shown;

 

  (i) Tray and column loading specifications. This will include critical
vapor-liquid loadings, stream gravities, and operating conditions will be
developed for all trayed columns. Minimum tower diameters, and recommended
vessel heights will be shown. Details necessary to solicit quotations from tray
vendors and column vendors will be provided;

 

  (j) Equipment duty specifications. This will include standard specification
forms for major equipment items. Data provided includes process criteria,
general mechanical specifications and outline sketches, condensation curves for
exchangers, as required for the proper function of the equipment. The
information will be of sufficient quality to obtain competitive proposals from
equipment suppliers;

 

  (k) Utility requirements. This will include estimates of the consumption of
steam, electrical power, cooling water, instrument air, inert gas, fuel gas and
fuel oil;

 

  (l) Environmental specifications. This will include a tabulation of the
potential emissions to air or water, a qualitative identification of pollutants
and sources and, where possible, an estimate of the quantities and
concentrations;

 

  (m) Instrument and control specifications. This will include instrument lists
and process data sheets for minimum required instruments and controls, including
cause and effect diagrams;

 

  (n) Piping and line specifications. This will include a line list and
designation sheets, including operating and design conditions, designation of
pipe material and flange ratings, and insulation requirements;

 

  (o) A materials list. This will include a list of recommended materials with
specifications for material or corrosion allowances necessary for anti-corrosion
or anti-corrosion protection;

 

  (p) the reactor mechanical design;

 

  (q) the Process Guarantee Conditions;

 

  (r) the Process Guarantee;

 

7



--------------------------------------------------------------------------------

  (s) the procedure for conducting the Performance Test. This will include the
feedstock composition, the nature and origin of samples to be taken for
analysis, and the methods of sampling, testing and analytical procedures to be
followed; and

 

  (t) guidelines for the start-up, operation and shut down of the Licensed Plant
(basis for Licensed Plant operating manual).

Any structural, civil or piping and equipment stress related deliverables are
expressly excluded from Syntroleum’s scope of supply under the Process Design
Package. The Process Design Package also does not include any Technical Services
or any technical support whatsoever from Syntroleum for the transfer of the
Syntroleum Bio-Synfining Technology to Licensee.

 

29. “Process Design Package Questionnaire” means a complete list of the data and
information pertaining to the Licensed Plant, including specific site conditions
and feedstock information, that Licensee must fully answer and deliver to
Syntroleum in order for Syntroleum to develop the Process Design Package.

 

30. “Process Guarantee” means at least 90% of the output of the Licensed Plant
as specified in the Process Design Package when the Licensed Plant is
constructed according to the Process Design Package and when Licensee meets all
of the Process Guarantee Conditions.

 

31. “Process Guarantee Conditions” means the input and design conditions of the
Licensed Plant, as specified in the Process Design Package and Licensee’s
responses to the Process Design Package Questionnaire, that Licensee must meet
in order for Syntroleum to make the Process Guarantee which shall be reasonably
satisfactory in all material respects to Licensee.

 

32. “Prudent Refinery Practice” means, in relation to any undertaking and any
circumstances, the exercise of that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator of a refinery in the United States in a manner consistent
with the terms of this Agreement, legal requirements, reliability, safety,
environmental protection, economy and expediency. Prudent Refinery Practice does
not necessarily mean one particular practice, method, equipment specification or
standard in all cases, but is instead intended to encompass a broad range of
practices, methods, equipment specifications and standards satisfying the
requirements set out above.

 

33. “Remedial Measures” means all materials and services relating to the Process
Design Package deemed necessary by Syntroleum to enable the Licensed Plant to
meet the Process Guarantee.

 

8



--------------------------------------------------------------------------------

34. “Running Royalty” means:

 

  (a) a royalty of $0.025 per gallon of Bio-Synfined Renewable Fuels produced at
the Licensed Plant. Such royalty shall be adjusted annually for inflation using
the BLS. Such inflation adjustment shall begin the year following commencement
of operations at the Licensed Plant; and

 

  (b) an incremental royalty of $0.025 for each gallon of Bio-Synfined Renewable
Fuels produced at the Licensed Plant in excess of 110% of the output of the
Licensed Plant as specified in the Process Design Package measured on a monthly
basis (e.g., if the output of the Licensed Plant as specified in the Process
Design Package is 210,000 gallons per day and in any month the Licensed Plant
produces an average of 231,000 gallons per day, for each gallon of Bio-Synfined
Renewable Fuel produced in excess of 231,000 gallons the total Running Royalty
would be $.05, as adjusted for inflation pursuant to 32(a)).

 

35. “Start-up Date” means the first full calendar day following a five (5) day
period, after completion of catalyst pre-treatment and other preliminary
operations, during which the Licensed Plant produces quantities in an amount
equal to at least seventy-five percent (75%) of the per-day design production
capacity of Bio-Synfined Renewable Fuels from the Licensed Plant averaged over
such five (5) day period as specified in the Process Design Package.

 

36. “Syntroleum” means Syntroleum Corporation, a Delaware corporation having its
principal place of business at 5416 South Yale Ave., Tulsa, Oklahoma 74135, and
its successors and assigns.

 

37. “Syntroleum Bio-Synfining Catalysts” means any and all catalysts proprietary
to and/or provided by Syntroleum for use in the production of Bio-Synfined
Renewable Fuels.

 

38. “Syntroleum Bio-Synfining Catalyst Information” means, without limit,
information relating to any catalyst, catalyst formulation, conditioning
procedure, start-up procedure, regeneration procedure, or performance considered
to be proprietary by and to Syntroleum or acquired by Syntroleum which is useful
in producing Bio-Synfined Renewable Fuels and which has been used commercially
or is ready for commercial use. Syntroleum Bio-Synfining Catalyst Information
will not include any information relating to methods for manufacturing catalysts
for use in producing Bio-Synfined Renewable Fuels.

 

39. “Syntroleum Bio-Synfining Catalyst Patent Rights” means all rights with
respect to patents and patent applications of all relevant countries to the
extent that the claims cover features or aspects of catalysts useable in
producing Bio-Synfined Renewable Fuels and expressly excluding any process
operating techniques or apparatus or methods for manufacturing such catalysts,
which are acquired by Syntroleum (with right to sublicense) or are based on
inventions conceived by Syntroleum prior to termination of this Agreement; in
each case to the extent that, and subject to the terms and conditions, including
the obligation to account to and/or make payments to others, under which
Syntroleum has the right to grant licenses, sublicenses, immunities or licensing
rights.

 

9



--------------------------------------------------------------------------------

40. “Syntroleum Bio-Synfining Patent Rights” means all rights with respect to
patents and patent applications of all relevant countries to the extent that the
claims cover features or aspects of producing Bio-Synfined Renewable Fuels
(including, without limitation, any operating techniques and apparatus and
expressly excluding Syntroleum Bio-Synfining Catalyst Patent Rights) which are
acquired by Syntroleum (with right to sublicense) or are based on inventions
conceived by Syntroleum prior to termination of this Agreement; in each case to
the extent that, and subject to the terms and conditions, including the
obligation to account to and/or make payments to others, under which Syntroleum
has the right to grant licenses, sublicenses, immunities or licensing rights.

 

41. “Syntroleum Bio-Synfining Technical Information” means all unpatented
information relating to the production of Bio-Synfined Renewable Fuels
(including, without limitation, operating techniques and apparatus for carrying
out the production of Bio-Synfined Renewable Fuels and expressly excluding
Syntroleum Bio-Synfining Catalyst Information) which (a) either (i) has been
commercially used or (ii) is in a stage of development suitable for commercial
use, and (b) has been made or acquired by Syntroleum (with right to sublicense)
prior to the termination of this Agreement; in each case to the extent that, and
subject to, the terms and conditions, including the obligation to account to
and/or make payments to others, under which Syntroleum has the right to disclose
and grant rights to others.

 

42. “Syntroleum Bio-Synfining Technology” means Syntroleum’s proprietary
technology for producing Bio-Synfined Renewable Fuels and includes Syntroleum
Bio-Synfining Technical Information, Syntroleum Bio-Synfining Patent Rights,
Syntroleum Bio-Synfining Catalyst Information and Syntroleum Bio-Synfining
Catalyst Patent Rights. Syntroleum Bio-Synfining Technology expressly excludes
the right to make or sell Syntroleum Bio-Synfining Catalysts.

 

43. “Technical Services” means any of the following services pertaining to the
Licensed Plant that Syntroleum may provide to Licensee under a separate
Technical Services Agreement:

 

  (a) review of any design information relating to any existing plant
facilities;

 

  (b) review of any re-designs, modifications or other information prepared by
Licensee’s engineer;

 

  (c) review of any information, specifications or drawings received by Licensee
from equipment suppliers;

 

  (d) commissioning or start-up assistance of the Licensed Plant;

 

  (e) training of Licensee’s operating, maintenance, laboratory or product
development personnel;

 

10



--------------------------------------------------------------------------------

  (f) preparing customized, site-specific guidelines for Licensee’s use in
drafting its own operating procedures for the Licensed Plant;

 

  (g) providing product development or customer service assistance;

 

  (h) performing tests in Syntroleum’s laboratories or production facilities;

 

  (i) trouble-shooting, maintenance and repair assistance;

 

  (j) providing any of the services listed on Exhibit C to the Agreement; and

 

  (k) providing any other services necessary to transfer of the Syntroleum
Bio-Synfining Technology to Licensee.

 

44. “Technical Services Agreement” means the Technical Services Agreement that
Licensee must enter into with Syntroleum for Syntroleum to provide any Technical
Services for the Licensed Plant or any other technical support whatsoever for
the transfer of the Syntroleum Technology to Licensee.

 

45. “Upfront Royalty” means a lump sum royalty calculated by determining the
total Running Royalty to be paid on every gallon of Bio-Synfined Renewable Fuels
to be produced (for an existing facility production will be based on recent
actual historic production, and for a new facility will be based on a reasonable
estimate of its production capacity) from the Licensed Plant during:

 

  (a) the useful life of the Licensed Plant, if at the time of the delivery of
the Process Design Package, Syntroleum owns less than a ten percent
(10%) ownership interest, either direct or indirect, in Licensee, or

 

  (b) the remaining useful life of the Licensed Plant, if Syntroleum, through an
event comes to own less than a ten percent (10%) ownership interest, direct or
indirect, in Licensee after the time of the delivery of the Process Design
Package of the Licensed Plant,

and discounting such total Running Royalty using a discount rate of ten percent
(10%).

 

46. “U.S.” or “US” means the United States of America.

 

11



--------------------------------------------------------------------------------

Exhibit B

to Site License Agreement

Fee Schedule for Process Design Package and Feedstock Qualification

In developing the Process Design Package and qualifying any specific type of
feedstock for conversion into Bio-Synfined Renewable Fuels, Syntroleum will
invoice Licensee in accordance with the following fee schedule and subject to
the following terms and conditions.

 

Personnel Charges    U.S. Dollars per Hour (Base)  

Engineering Project Manager, Technical Director, Manager of Catalyst Technology,
Special Products,or Product Upgrading, Specialty Project Engineer

   $ 275   

Senior Process Engineer, Senior Research Engineer Senior Control Systems

   $ 220   

Engineer, Process Engineer, Technical Service Engineer Research Engineer

   $ 155   

Technical, Draftsman, Operator, Chemist, Instrument Engineer, Laboratory
Specialist

   $ 130   

Project Accountant

   $ 75   

Administration assistants

   $ 40   

 

1.

The above referenced personnel charges may be adjusted by Syntroleum each
January 1st. Such adjustment will not exceed the percentage increase in the
Consumer Price Index for Urban Wage Earners and Clerical Workers as published by
the U.S. Department of Labor – Bureau of Labor Statistics.

 

2. Licensee will be responsible for paying the above referenced personnel
charges for each hour any Syntroleum personnel work on developing the Process
Design Package or qualifying any specific type of feedstock for conversion into
Bio-Synfined Renewable Fuels.

 

3. Licensee will be responsible for all of Syntroleum’s costs associated with
relocating any of Syntroleum’s personnel to any third party engineering site or
third party feedstock qualification site. These costs will be invoiced to
Licensee at Syntroleum’s cost.

 

4. Licensee will be responsible for all of Syntroleum’s costs associated with
installing and servicing all information technology services, including
printers, computers and video conferencing, for Syntroleum’s personnel to use at
any third party engineering site or third party feedstock qualification site.
These costs will be invoiced to Licensee at Syntroleum’s cost.



--------------------------------------------------------------------------------

5. For all business conducted outside of Tulsa, Oklahoma, Licensee will be
responsible for all of Syntroleum’s costs associated with travel and living
expenses of Syntroleum’s personnel. These costs will be invoiced to Licensee at
Syntroleum’s cost. In addition, Licensee will be responsible for paying the
above referenced personnel charges for each hour that any Syntroleum personnel
spend traveling, whether on a weekday or weekend.

 

6. All third party costs, including all costs associated with Syntroleum’s
utilization of independent third party engineering contractors or independent
third party feedstock qualification contractors, will be invoiced to Licensee at
Syntroleum’s cost. If Syntroleum chooses, it may forward invoices for third
party contractors to Licensee for direct payment by Licensee. If Syntroleum
forwards a third party invoice to Licensee in a timely manner for direct
payment, Licensee will be responsible for paying such invoice when due. If
Syntroleum has forwarded the invoice in a timely manner, and Licensee fails to
pay when due, then Licensee will be responsible for paying any late penalties or
fees related to such invoice.

 

7. Copies, phones calls and other general administrative costs will be invoiced
at Syntroleum’s cost.

 

8. Syntroleum will prepare and present to Licensee an estimate of the total cost
to develop the Process Design Package and/or to qualify any specific type of
feedstock for conversion into Bio-Synfined Renewable Fuels.

 

9. All invoices shall be due and payable within seven (7) days after the receipt
thereof by License. All invoices will be accompanied by suitable documentation
to identify the services rendered, summary timesheets, and any relevant receipts
and other records substantiating the amounts invoiced.

 

10. Syntroleum’s internal laboratory costs will be invoiced to Licensee at
Syntroleum’s cost. Any external laboratory costs will be invoiced to Licensee in
accordance with item 6 above.



--------------------------------------------------------------------------------

Exhibit C

to Site License Agreement

List of Technical Services

Below is a list of Technical Services that Syntroleum can provide to Licensee
under a separate Technical Service Agreement.

 

1. Plant design review and recommendation;

 

2. Engineering design review;

 

3. Equipment and vendor recommendation;

 

4. Preparation of guidelines for operating procedures;

 

5. Operating procedure review;

 

6. Lab and quality control manuals;

 

7. Training at Syntroleum facilities;

 

8. Syntroleum training personnel;

 

9. Syntroleum management, administration and support;

 

10. Training manuals and aids;

 

11. Training instruction rooms;

 

12. Office space, furnishings and supplies for trainees;

 

13. Safety equipment for trainees;

 

14. Commissioning and start-up assistance and training;

 

15. Operational plant design review and troubleshooting assistance;

 

16. Catalyst quality assurance and quality control support; and

 

17. Catalyst purchase support.



--------------------------------------------------------------------------------

Exhibit D

to Site License Agreement

Process Guarantee

Intentionally Omitted



--------------------------------------------------------------------------------

Exhibit E

To Site License Agreement

List of Syntroleum Competitors

 

1. Sasol

 

2. ExxonMobil

 

3. Rentech

 

4. Shell

 

5. UOP

 

6. Neste

 

7. British Petroleum

 

8. ConocoPhillips

 

9. Changing World Technology

 

10. Ben Gurion University



--------------------------------------------------------------------------------

Exhibit F

to Site License Agreement

Catalyst Sales Agreement

Intentionally Omitted



--------------------------------------------------------------------------------

Exhibit G

to Site License Agreement

Service Agreement

Intentionally Omitted



--------------------------------------------------------------------------------

Exhibit 2

Amendment to the Sales Agreement

 

9



--------------------------------------------------------------------------------

LOGO [g390250g05q16.jpg]   

Andrew Rojeski

Vice President Renewable Fuels

Tyson Foods

2210 Don Tyson Parkway

Springdale, AR 72762

General Counsel

Tyson Foods

2210 Don Tyson Parkway

Springdale, AR 72762

RE: First Amendment to Sales Agreement Dated June 22, 2007

Dear Mr. Rojeski:

This letter is being sent to formalize in writing the mutual agreement of
Dynamic Fuels LLC (“Buyer”) and Tyson Foods (“Seller”), to amend the Sales
Agreement dated June 22, 2007 (“Agreement”) between the parties. Specifically,
the parties have mutually agreed to modify in Section 1, the definition of
“Service Charge”, and delete it in its entirety and replace such definition with
the following:

“Service Charge” shall mean (i) $0.0033 per pound of Approved Bio-Feedstock
produced by Seller or an Affiliate of Seller or sourced from a Third Party and
delivered to the Plant, and (ii) an incremental $0.01 per pound of Approved
Bio-Feedstock, up to a cumulative total of 1.1 billion pounds, beginning the
date of acceptance below, for any Approved Bio-Feedstocks except Inedible
Tallow, Technical Tallow, Edible Tallow, Soy Bean Oil and the Jacob Stern Blend
(for purposes of this provision, these five Approved Feedstocks are referred to
as a Listed Approved Bio-Feedstock); unless at the time of purchase the
delivered price of a Listed Approved Bio-Feedstock is equal to or lower than the
delivered price of all other commercially available (i.e. at the time of order
volume is available for the relevant delivery period as determined by Tyson)
Approved Bio-Feedstock that is not a Listed Approved Bio-Feedstock, and (iii) an
incremental $0.0033 per pound of Approved Bio-Feedstock produced by Seller or an
Affiliate of Seller or sourced from a Third Party and delivered to the Plant for
each Gallon of renewable fuel produced at the Plant in excess of 110% of the
Plant’s design production capacity measured on a monthly basis (e.g., for each
Gallon of renewable fuel produced in excess of 110% of the Plant’s design
production capacity, the total Service Charge would be $0.0066, and if the
provisions of subpart (ii) apply the total Service Charge would be $0.0166), in
each case adjusted annually from and after the year following the commencement
of Commercial Operations using the BLS.

Dynamic Fuels, LLC, PO Box 599, 36187 Highway 30, Geismar, LA. 70734,
225-744-1300



--------------------------------------------------------------------------------

LOGO [g390250g05q16.jpg]   

If the terms of this letter Agreement are acceptable to Seller, please
acknowledge by signing below. Upon Seller’s acknowledgement of this letter
agreement, as signed by Buyer, this letter shall be binding upon both parties as
of June 25, 2012. If you have any questions, please feel free to contact me at
1-918-764-3490.

 

Best Regards, Jeffrey M. Bigger Director

The terms of this letter agreement are acceptable to Tyson Foods, and the first
amendment to the Agreement, as specified herein, will be binding upon Tyson
Foods.

 

Signature: /s/ Andrew Rojeski Name: Andrew Rojeski Title: Vice President Date:
June 27, 2012